FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT THIS FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (the "Amendment"), dated as of November 13, 2009 is among ACXIOM CORPORATION, a Delaware Corporation (the "Borrower"), the lenders party hereto, and JPMORGAN CHASE BANK,N.A., as the agent (the "Agent"). RECITALS: A.The Borrower, the Agent, and the lenders party thereto have entered into that certain Fourth Amended and Restated Credit Agreement dated as of September 15, 2006 (the "Agreement"). B.Since the date of the Agreement, certain of the Borrower's Subsidiaries have become "Guarantors" under the Agreement and certain of the existing Guarantors have merged with other Guarantors, all as described on Schedule 1 hereto.In addition, certain of the Lenders have assigned their right to a portion of the Revolving Commitment and related Revolving Loans to JPMorgan Chase Bank, N.A. as described on Schedule 1 hereto pursuant to that certain Master Assignment and Acceptance dated the date hereof. C.The Borrower has requested that the Agent and the Lenders amend certain provisions of the Agreement.The Agent and the Lenders party hereto have agreed to the Borrower's requests subject to, and on the terms set forth in, this Amendment. NOW, THEREFORE, in consideration of the premises herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows effective as of the date hereof: ARTICLE I. Definitions Section 1.1.Definitions.Capitalized terms used in this Amendment, to the extent not otherwise defined herein, shall have the same meanings as in the Agreement, as amended hereby. ARTICLE II. Amendments Section 2.1.Addition to Section 1.01.The following definitions are hereby added to Section 1.01 of the Agreement in proper alphabetical order and shall read in their respective entireties as follows: "Defaulting Lender" means any Revolving Lender, as determined by the Agent, that has: (a) failed to fund any portion of its Revolving Loans or participations in Letters of Credit or Swingline Loans within three Business Days of the date required to be funded by it hereunder, (b) notified the Borrower, the Agent, the Issuing Bank, the Swingline Lender or any Revolving Lender in writing that it does not intend to comply with any of its funding obligations under this Agreement or has made a public statement to the effect that it does not intend to comply with its funding obligations under this Agreement or under other agreements in which it commits to extend credit, (c) failed, within three Business Days after request by the Agent, to confirm that it will comply with the terms of this Agreement relating to its obligations to fund prospective Revolving FIRST
